OFFICE   OF   THE   ATTORNEY      GENERAL       OF   TEXAS
                                    AUSTIN
                                               11




IIonorable     ESIabat f%AhUt
County Attorney
Xl   Pas0    county
Al Paso, Texas
Dear Str:                         opinion No. 0 351                       :
                                               44




               we are in NO61                          ter seeking the Qpln-
 ion ot this depa                                       statsment or factsi,
.whloh are taken



                                               r or not a tire,
                                               the United Staten,
                                              en,    oen obtain


                            on arises    in    two waya,.
                            porohene    and    oparate suoki
                            parate property and 8eoond6,
                            hs may operate a buaines$
                            ned with oommunlty property.”
          seotion 5,of Article 667, V. A. P. C. oontatns
the following qualftioatlanea6 a prerequisiteto obtain
any type OS lioense.
Honorable Ernest QuIM, page 2


          *That he is (Ilaw aaiding,tax-paying
     oiticen of this State, over twenty-one (21)
     peers of age; . . .*
           Section 43-b Of Ch. 325 Of ths 48th ~P@$BhitUrS,
Hegular Qeamlon, p. 525 of V. T. 6. L. 3. ?S 1943, provides
as r0iima:
          'When thq terms 'oitlzenaof Texas’ and
     *oltfzenaof thfs state' era used In this Aot,
     they shall mean not only oltlzenahipIn Texsa,
     aa required by this trot,but shall also re-
     qulra oItizenahlpin the United States.*
          The first question that m must determine is the
status 6s a woman oltleen of the United States who marries
analien.
            Pkior tb Aot of Co~aa,   Sarah 2, X907,,31,Stat.,
 p. i228, 'Ch.2534, the oases are not In aoeord as to the
 a%rtua Or e.woman who is e Oltiaen by reason of birth In
 the Unit@ States and who marries aa allen. A$ter the paaa-
~egeend eftsotlre date df the jot, the wlte or an alien loat i
Aeo ,Unit.ad 8tatea oitltenahlp. This statute w&s approvad by ;
 tha Supreme Court.or the United 8tatea In the oaae of Mo-
 IKen v. Ears, 239 U. 8. 299.
                                                                  .
           Under~tbaAot.of'Bsptembsr 22, 1922, 42 Stat., p.
1022, Ch. i&l, Sea. 3,',end8 U. 6. 'C.A., Sec. 9, wbloh pro-
vided thet,a woman who la a oltizen of the United States
shall not oeeae to be a oltlaen of ,theUnited States by
raeson or her aerrlegeto an alien after the pe~aaageoi the
hot, ualaaa she makes a torail renunsiatlonof her oltiaan-
ahlp before a oourt of proper jurladiotitk There 1s also
a proviso In thla Aot thht forfeltsher oltireoehlpit her
prrlege la to.aa alisn.~Inellglbls  for oitlamahlp. This
statute does not arreot the status or any auoh woman who
merrled an.allen prior to September 22, 1922.
                                          *’
          The Aot or Septsmber22, 1922, agore rarerred to,
as emended by an AOt or Maroh 3, 1931, 46 Stat.,,pi 1511,
Sea. 4, omitted the provld that ioifalta,tM eltlaanahi
of eny womsn born in the United States nho atarriesan al9en
iaellglbler0r -0itlzenship.
         The Acts of Ssptamber 22, 1922, and Maroh 3, 1931,
were again emended in October 1940, 8 U. 8. C. A., Title 8,
- i




       Xonorable 1S;meatO~+lnn,page 3


       In 880s. 801, 802 an6 804, but ere eaaentlellythe am    ea the
       Aot of Paroh 3, 1931, es to the atetus of~e woman born In the
       United Stetes an3 married to ao alien.
                 The listing of the different acts of Congress rele-
       tlve to the oltlzenshlpof wonen born ln the United Statea
       and married'to aliens Is for the purpose of furnlahIng you
       w5t.ha yardstiok to deterd.ne whether or not some of the ?oany
       epplloenta ere citizens of the United States.
                   It I8 our opinion that all women born in the Qiited
       States who merry aliens end uhose husbanda are ellglble'fox
       oItIaenahIpIn the United States have r6taimid their United
       States oltlzenahlp   unless they have announced oontrary lnten-
       tlona to proper judlolal or edmlnIatrstIveofrloera, with the
       exoeptloa of those whose marriage ooourred between Mar& 2,
       ,1907and September 22, 1922.
                 Dt oourae, ~ltshe ararrledaa alien lnellglble for
       Unlded States oltlaenahlpprior to the effeotlve date of the
       Aot of M&oh 3, 1931, abe rould lose her oltlaenahlp.
                 It ahe is not kkitlaeri of tha United Statea ahe
      'k6uld not~.be.entltledtd.a permit, and both of your qu~atlona
       -ad   be anawei+edIn the negative.
                 Even though ahe might have lost cltlaenahlp under
      ..one~ofthd kboie aathoda, If she has been neturalleeb, she
       :liLou a~aitlzen. '.
                     AktIole~~4619,of the Revised 01~11 Statutes, with
       cya+o’t     to ooaununltyproperty;lna~fsr es pertinent, Is.ea
       ~011olm;

                     *All property eoqulred by either the hua-
                bend or wife dtirlngIllbrriege,
                                              exoept that whloh
                Is the aaparate property Of either, ah41 bs
                deswd. ootion propsrty or the husband end wife;
                end all the effeota whloh'the husband end wife
                possess +& the time the marrlsge may bc,dlssolved
                ahall be regarded as oommon etfeota br gelna, vn-
                less the contrary be aatl~faototllyproved..  Dur-
                ing oorerture the oomraonproperty of the husband
                ,aa+d
                    zlfe may be disposed of by the huayend only;
                     .
   Honorable l&met Cuina,,pege4


             In Opinion No. O-16/+0we held that the i3oer3ahould
   not day a pennit to retail wl~aeend beer merely beoause the
   applloentwas the wife ot oae who was ineligiblefor su& a
   peroiit. In that opinion we aald:
             The sole q;lbStiOll propoundedby you for
        our oonslasmtlon, as we understandIt, 1s
        whether a married woman may be aenlea a per-
        mit to retail wine aad bser whh~1her husband,
        who 1s dlsquallfledrrom recelvlng.euoha per-
        mlt would benefit thereby, under the oommunlty
        property l.awof thle State."
              T&t oplaloa,we think, 3s sound, and oontro1.athe
   &Mwers to your present inquiry. The prorlts or any mercen-
   tlls.buelnesathat imy be oarrled od by e mmrlea wonmn are
   perloroe of the Coastltutlonand statutes    oommurzlty property
   belonging.epuallyto the hueband and wire. This 1s true,
   whether the oapltal lnreatmentbe the q6parate property or
   the die   or the oommunlty of the marrlage.~The right of .the
   husband to his lntereet In the profits or auoh venture bj
   the wire doea not mzwlt rmm any wement        or underetaaulng
   between them, however; that right is in oowequenoe~of,lew
.. +n~anLncident,~
 ,.,'
   .j            : $.o,thraarltel ration.
      butt'fi;gal'                          It   ls'not oonventlon-i
                 ewenoe, and oannot be eiieoted by the pre-
   agreementof the parties.
            It does not folloff.frorn
                                    this, however, that the
  hcllbend'elegal rights In the earning6of the .bualnessoon-
  ier upon him aay interestwhatsoever In the business itself',
  within the meaning of the Liquor Cont~rolAot. It requires
  mmething lporethan mere oapltal ror one to engage In suoh
  bollnosa~ there mwt be the express perniaelonor the State
  through the statutory permlf. This 18 the very eeaeaae or
  the buslness,~una the hueband--merelybecause he 1s the
  husbaad--doesnot have such interest in the buslntss as
  rcIuldreader his wife lnallglbleto be a pemlttee under
  the etatutie.,
            Moreover, 618held in our Opinion No. O-1640, where
  a husband who by his own wrongful act, or othem$ae, la fob   :
  bidden to claim a pecuniary rQ$it, which oralnarllywould be
  oommunlty property; the saae by operetlor& lea would beooms
  the separate property'ofthe wire. See, Xlokeraon Y. Nlokeraon,
Hqnoreble Errnat Gulan, page 5


65 Tax. 281; Dlokson v. Strloklend,265 8. 19.1012.
          It la true, of oourae, that the huabaad la the
exerolae of his atatutorj right to oontrol the oomnunlty
property may thwart the efrorts or th6 rife to uae suoh
rubi  in any meroantlle pursuit. But that is the measure
ot his rl&t, slnoe ha does not have es matter or law any
rigat or oontrol or managementor the business es auoh.
           Whet the statute seeks to prevent is the OO~YM-
tlonal use of a permit by one for the benefit or anothar..
This la always a raot aituatlon,aependent upon the agred-
nbsnt or intentioaa of the partlta;and not upon tholr legal
atetuaea as husband and wife, parent end ohlld, or the llka.
            Furthezamse,there la no rule of law forblddlng
the huabacd to make d gift or his present lnteraet ln the
oomunlty property or earnings, auah ha those 0f.e -roan-
tile .buaIneaa, to his tire ror any &awful uae by her.
          Your queatloaa are thererore antswaradto the at-
teat that a wire la not iaellglbleto hold a permit, 8~6~
thou&her husband.la lnsll(iible  to hold one. HOi-troubles
In auob a~&ltuatlonwould be tlnanoial dirfiaultleaand not
legal lnhlbltlona.
                                  Very truly yours,
                                  ATTORNEYQEEIERALOF TBXAS




APPROVED SEP 11, 19&3             This opinion aonaiderad
(a) Gerald C. Mann                ana approved in 1ititeQ
ATTORNEY GFNERAL OF TEXAS              oonrecenoe.